            Case 1:19-cv-02680-JMF Document 78 Filed 02/14/20 Page 1 of 3



    469 Seventh Avenue
    New York, NY 10018
    212.523.0686
    www.seidenlegal.com


                                                                        February 14, 2020

VIA ECF
Honorable Jesse M. Furman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


                                     Re: Case No. 1:19-cv-02680-JMF

Dear Judge Furman,

       This letter is submitted jointly by counsel for Plaintiffs and Defendant/Nominal
Defendant Sino Agro Food Inc. in this action (collectively, the “Parties”) in response to the
Court’s Order dated February 6, 2020 (the “Order”).

        As the Order correctly indicates, dismissal under Rule 41(a) is subject to Rule 23.1(c),
which provides that a derivative action “may be settled, voluntarily dismissed, or compromised only
with the court’s approval” and that “[n]otice . . . must be given to shareholders or members in the
manner that the court orders.” Fed. R. Civ. P. 23.1(c). The Parties acknowledge that prior to
submitting the Stipulation of Dismissal dated December 23, 2019 (the “Stipulation”), they should
have addressed the issue of whether notice was required.

        In light of the issues raised by the Order, the Parties wish to inform the Court that the
Parties entered into a non-monetary settlement. No consideration is required to be paid any of
the Parties or their counsel in connection with the settlement. Further, the Parties have no desire
to prevent any other shareholders from potentially pursuing claims that were dismissed pursuant
to the Stipulation. Accordingly, and in order to prevent any possible prejudice to other
shareholders, the Parties believe that the Stipulation should be amended to provide that the
dismissal is without prejudice to all parties other than the named Plaintiffs.1

        The Second Circuit has stated that “[i]n general, notice of a proposed dismissal of a
derivative suit must be given to nonparty stockholders when the corporate claims had [sic] not
been adjudicated on the merits.” Papilsky v. Berndt, 466 F.2d 251, 257 (2d Cir. 1972) (emphasis
added). As the Second Circuit noted:



1
  In addition to the derivative claim, the Amended Complaint pled direct claims on behalf of Plaintiffs under the
federal securities laws – non-class based claims that Plaintiffs may voluntarily dismiss with prejudice under Rule
41(a). See Dkt. No. 50 at pp. 29, 31.




                                                          1
          Case 1:19-cv-02680-JMF Document 78 Filed 02/14/20 Page 2 of 3




               There are cogent reasons for requiring notice of voluntary dismissals
               and settlements of derivative actions . . . [including] discourag[ing]
               private settlements under which the plaintiff-stockholder and his
               attorney profit to the exclusion of the corporation and nonparty
               stockholders . . . Without the requirements of notice and court
               approval, there would be a greater incentive for stockholders to
               bring strike suits, and it would be easier for alleged wrongdoers to
               “buy off” the corporation’s representative.

Id. at 258 (citations and internal quotations omitted).

        There are circumstances, however, in which notice is not required. See, e.g., Sheinberg v.
Fluor Corp., 91 F.R.D. 74 (S.D.N.Y. 1981). In Sheinberg, the plaintiffs filed a class and
derivative action that sought to enjoin the expiration of a cash tender offer until a full prospectus
and registration statement was issued in connection with a proposed merger. Id. at 74. Plaintiffs
sought to dismiss the action voluntarily after a series of unfavorable rulings. Id. at 74-75. The
parties entered into a stipulated order of dismissal which provided, inter alia, that plaintiff and its
counsel had not received any consideration for agreeing to discontinue the action. Id. at 75.
Further, the stipulated order “specifically state[d] that it is without prejudice to all but the named
plaintiff.” Id. Under the circumstances, the court held that notice to nonparty shareholders was
not required. See id. at 75-76. As the court explained, “none of the reasons which underlie the
notice requirements of Fed.R.Civ.P.23 and 23.1 with respect to voluntary discontinuances are
operative here; no one’s rights are being cut off and no potential abuses are present.” Id. at 75.

        Here, assuming that the Stipulation is amended as described above, the rights of nonparty
shareholders will not be cut off by the dismissal of the Plaintiffs’ claims. Further, as neither
Plaintiffs nor their counsel are receiving any payment in the settlement, no potential abuses are
present. Thus, the Parties respectfully submit that notice of the dismissal is not required to be
given to nonparty shareholders.

         Notwithstanding the foregoing, should the Court conclude that notice is required, the
Parties will work together to provide notice in the manner the Court deems appropriate. The
Parties are available to discuss the issue at the Court’s convenience.


Dated: February 14, 2020



 /s/ Zhening Zhang____________                        /s/ Richard J. Babnick Jr.___________
 Zhenling Zhang                                       Richard J. Babnick Jr.
 SEIDEN LAW GROUP LLP                                 SICHENZIA ROSS FERENCE LLP
 469 Seventh Ave., Fifth Floor                        1185 Avenue of the Americas, 37th Floor
 New York, New York 10018                             New York, New York 10036
 zzhang@seidenlegal.com                               rbabnick@srf.law




                                                  2
         Case 1:19-cv-02680-JMF Document 78 Filed 02/14/20 Page 3 of 3




(646) 766-1914                             (212) 930-9700

Attorneys for Plaintiffs                   Attorneys for Defendant and
                                           Nominal Defendant Sino Agro Food, Inc.




                                       3
